Case: 20-60625     Document: 00516316764         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 12, 2022
                                  No. 20-60625                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Oscar Guadalupe Puente Perez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A204 699 554


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Oscar Guadalupe Puente Perez, a native and citizen of Mexico,
   petitions us for a review of a decision of the Board of Immigration Appeals.
   He argues that the Board should have construed his appeal as a motion to
   remand based on the ineffective assistance of his first attorney in his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60625      Document: 00516316764          Page: 2   Date Filed: 05/12/2022




                                    No. 20-60625


   immigration proceeding, and that we should grant his petition for review
   based in part on the ineffective assistance of that same attorney. He also
   attacks the Texas conviction that was the basis for his removal. As to these
   claims, the petition is dismissed.
          We find no evidence that a motion for reconsideration was submitted
   and no reason for the Board to have construed the brief that was submitted
   as a motion to remand. That issue is unexhausted. See Avelar-Oliva v. Barr,
   954 F.3d 757, 766 (5th Cir. 2020). We cannot consider the ineffective
   assistance argument apart from the motion-to-remand argument because it
   was not argued before the Board and so is unexhausted. Lopez-Dubon v.
   Holder, 609 F.3d 642, 644 (5th Cir. 2010). As to these claims, the petition is
   dismissed.
          The collateral attacks on the Texas conviction are not properly before
   us in this context and so the petition as to those claims is denied. See Singh
   v. Holder, 568 F.3d 525, 528 (5th Cir. 2009).
          DENIED in part; DISMISSED in part.




                                         2